Citation Nr: 0522355	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.

2.	Entitlement to service connection for residuals of 
status post open arthrotomy of the left knee, with calf 
abscess, including as due to service-connected diabetes 
mellitus.

3.	Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of status 
post open arthrotomy of the left knee, with calf 
abscess, claimed to have resulted from treatment at a 
Department of Veterans Affairs Medical Center (VAMC) in 
Dallas, Texas, in August 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for type II 
diabetes mellitus and awarded a 20 percent disability rating.  
The veteran also appealed a May 2003 rating decision that 
denied his claim for residuals of status post open arthrotomy 
of the left knee with calf abscess.  The October 2004 
supplemental statement of the case (SSOC) considered his 
claim for left knee disability under the provisions of 
38 U.S.C.A. § 1151.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran appealed the RO's January 2002 rating decision 
regarding the initial 20 percent disability award for his 
service-connected diabetes mellitus and, in September 2002, 
he also advised the RO of an August 13, 2002, hospitalization 
for treatment of a left knee infection due to his service-
connected diabetes.  A VA discharge summary reflects the 
veteran's hospitalization from August 20, 2002, to October 3, 
2002, at the VA medical facility in Dallas, Texas, for 
treatment of an abscess of the left calf and septic left 
knee.  A review of the record reflects several areas of 
evidentiary development that are needed prior to appellate 
consideration of this case.

First, in conjunction with the veteran's claims, the RO 
arranged for the veteran to undergo VA examination that was 
performed by a physician's assistant in March 2003.  The 
record reflects that the RO properly requested the examiner 
to render an opinion as to "whether it is (1) more likely 
than not, (2) less likely than not, or (3) as likely as not 
that [the abscessed] left calf and septic left knee are 
secondary to [the] service connected type II [diabetes]".  
However, the VA examiner stated only that the veteran had 
"several risk factors for infections, including type II 
diabetes mellitus, hepatitis C virus, cirrhosis of the liver, 
smoking and [a] history of polysubstance abuse."  The 
examiner said that the veteran's "diabetes did not directly 
cause" the left knee and calf infection, "but diabetics are 
certainly more susceptible to infections", which are "much 
harder to eradicate".  Unfortunately, this examiner did not 
fully respond to the RO's questions, and the Board believes 
that further examination is warranted to clarify the 
relationship, if any, between the veteran's service-connected 
diabetes mellitus and the residuals of his left knee and calf 
abscess.

Second, the Board notes, by way of general background, that, 
in the alternative, the veteran also seeks compensation 
pursuant to 38 U.S.C.A. § 1151, and the RO received his claim 
for this benefit in his January 2004 substantive appeal.  He 
maintains that he sustained his current left knee disorder 
due to VA's failure to provide "good wound care" while he 
was hospitalized for treatment of a left knee abscess at the 
VAMC in Dallas, Texas, in August 2002.

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 2002), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 69 Fed. Reg. 
46,426-435 (Aug. 3, 2004) (to be codified at 38 C.F.R. §§ 
3.154, 3.358, 3.361, 3.362, 3.363, etc.).  Under the law, VA 
fault or an event not reasonably foreseeable would be 
required for this claim to be granted, if the evidence were 
to establish additional disability that was caused by 
hospital care, or by medical or surgical treatment, rendered 
by the Department of Veterans Affairs.

VA medical records, dated from June 2002 to April 2004, 
indicate that on June 9, 2002, the veteran was seen in the 
outpatient clinic for complaints of a swollen left knee that 
he attributed to an insect bite.  His symptoms continued and, 
on July 5, 2002, the left knee was aspirated and injected 
with steroid.  Left knee pain and effusion continued and, on 
July 16, 2002, he underwent another knee aspiration that was 
grossly purulent.  

On July 17, 2002, the veteran was admitted to the VAMC in 
Dallas with a left septic knee and another aspiration was 
performed.  On July 19th he underwent irrigation and 
debridement and synovectomy of the left knee.  He remained 
hospitalized, and, on or about August 2, 2002, he was 
discharged from the hospital.  However, a discharge summary 
for this hospitalization is not of record, and the Board 
believes this should be obtained.  

The medical records reflect that on August 20, 2002, the 
veteran was readmitted to the hospital.  According to a 
medical history taken at the time, he was three weeks status 
post discharge after an incision and drainage of the left 
knee.  Past cultures from the open procedure showed 
Staphylococcus aureus in the Thio broth only.  Intravenous 
antibiotics were administered and the veteran was discharged 
with oral antibiotics.  When seen for followup in the 
orthopedics clinic, he was noted to have recurrent effusion 
and further infection, and it was thought he would benefit 
from another formal incision and drainage.  On August 21, 
2002, the veteran underwent irrigation and debridement of the 
left knee via arthrotomy.  As noted above, he was discharged 
in October 2002.  Subsequent VA medical records reflect 
edema, and his complaints of chronic left knee pain with 
ambulation and swelling.  When he was seen in the VA general 
surgery clinic in January 2004, a physician did not think the 
veteran's knee looked swollen.  

It is unclear what residuals, if any, the veteran has as a 
consequence of the August 2002 left knee arthrotomy 
procedure, as subsequent VA medical records do not describe 
any chronic disability that resulted from the irrigation and 
debridement of the left knee via arthrotomy.  Thus, it 
appears that the veteran should be afforded a VA examination 
to determine whether he has any current chronic disability 
due to the left knee arthrotomy performed in August 2002.

Finally, the record reflects that the RO scheduled the 
veteran for VA examination in June 2003 to determine the 
current severity of his service-connected diabetes mellitus, 
but he failed to report for the examination.  However, it is 
unclear whether the veteran was properly notified of the 
scheduled VA examination.  According to a record in the file, 
at the time, the veteran was evidently living in a VA 
domiciliary in Bonham and a VA employee telephoned the 
facility's appointment desk, could not reach the veteran 
directly, and left a message with the date and time of the 
examination for the veteran.  It remains unclear whether the 
veteran received the message regarding the VA examination 
scheduled in conjunction with his claim.  Thus, in the 
interest of due process and fairness, the Board is of the 
opinion that he should be rescheduled for a new VA 
examination.  Prior to the examination, the RO should provide 
him with written notice of the scheduled examination.  

Thus, due process demands that this case be REMANDED to the 
RO for the following action:

1.	The RO should obtain the discharge summary for 
the veteran's hospitalization from July 17, 
2002, to approximately August 2, 2002, at the 
VAMC in Dallas, Texas, for treatment of a 
septic left knee.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since April 2004.  The RO 
should then request all pertinent medical 
records from these medical providers.  

3.	The veteran should be scheduled for 
appropriate VA examination (e.g., endocrine) 
to determine the current severity of his 
service-connected diabetes mellitus, type II.  
All indicated tests and studies should be 
conducted and all clinical manifestations of 
the veteran's service-connected diabetes 
mellitus, to include symptoms and resulting 
complications, should be reported in detail.  

a.	The VA physician is requested to 
determine the amount of insulin the 
veteran is required to take in order to 
control his diabetes, and opine whether 
the veteran must restrict his diet or 
regulate his activities because of his 
service-connected diabetes.


b.	The examiner is also requested to comment 
as to whether the veteran has had 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or 
regular (twice a month or more) visits to 
a diabetic care provider, progressive 
loss of weight and strength, or diabetic 
complications, such as retinopathy, and 
so forth.  Each complication noted to be 
the result of diabetes should be 
evaluated by the examiner and all 
symptoms or disabling effects should be 
fully explained.  

c.	To the extent possible, the examiner is 
requested to specifically indicate what 
symptoms are attributable to the 
veteran's service-connected diabetes 
mellitus and what symptoms are 
attributable to his non-service-connected 
hepatitis C, cirrhosis of the liver, 
smoking and history of polysubstance 
abuse.  A rationale should be provided 
for all opinions expressed.  The 
veteran's claims files should be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should indicate whether the 
veteran's medical records were reviewed.

4.	Then, the RO should schedule the veteran for 
an appropriate VA examination (e.g., surgical, 
orthopedic, infectious disease), to determine 
the etiology of any residuals of the abscess 
of the left knee and calf found to be present.  
A complete history of the claimed disorder 
should be obtained from the veteran.  All 
indicated tests and studies should be 
performed and all clinical findings reported 
in detail.

a.	The VA physician is requested to render 
an opinion as to whether the veteran has 
any current left knee and calf residuals.  
If such left knee and calf residuals are 
diagnosed, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently diagnosed residuals of left 
knee and calf abscess were caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).

b.	If, residuals of an abscess of the left 
knee and calf are diagnosed, but not 
otherwise linked to the veteran's period 
of active military service, the physician 
is requested to proffer an opinion, with 
supporting analysis, as to the likelihood 
that the veteran's diagnosed residuals of 
an abscess of the left knee and calf were 
caused by or aggravated by his service-
connected diabetes mellitus, type II.  
The degree of left knee and calf 
residuals that would not be present but 
for the service-connected diabetes 
mellitus should be identified.  The 
examiner is specially requested to 
address the opinion expressed by the VA 
examiner in March 2003 (to the effect 
that the veteran had "several risk 
factors for infections" including type 
II diabetes mellitus, hepatitis C, 
cirrhosis of the liver, smoking and a 
history of polysubstance abuse; and that 
while "diabetes did not directly cause 
the infection in his knee or calf . . . 
diabetics are certainly more susceptible 
to infections" which "are then harder 
to eradicate.").  

c.	If, and only if, the left knee residuals 
are diagnosed but not otherwise found to 
be linked to the veteran's service-
connected diabetes mellitus, the examiner 
is then requested to offer an opinion as 
to whether the veteran has disability of 
the left knee and calf, e.g., pain, 
swelling, and limited range of motion, 
that was not a necessary or expected 
consequence of the July and August 2002 
left knee surgical debridements and 
arthrotomy performed at a VAMC.

d.	If such disability is found, an opinion 
should be provided as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
residuals of the left knee debridements 
and arthrotomy were proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of VA in furnishing 
that left knee and calf wound treatment 
at the time of the veteran's July and 
August 2002 left knee debridements and 
arthrotomy, or whether such an etiology 
or relationship is unlikely (i.e., less 
than a 50-50 degree of probability).

A rationale should be provided for all 
opinions expressed.  The claims file, 
to include all information obtained 
from the VAMC in Dallas, Texas, should 
be provided to the examiner prior to 
examination and the examiner is 
requested to indicate in the 
examination report whether the records 
were reviewed.

Note: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

5.	The veteran is hereby notified that it is his 
responsibility to report for the scheduled 
examinations and to cooperate in the 
development of his claims for service 
connection and an increased rating.  The 
consequences of his failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2004).  In the event that the veteran 
does not report for the aforementioned 
examinations, documentation should be obtained 
which shows that notices scheduling the 
examinations were sent to the veteran's last 
known address.  It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

6.	Thereafter, the RO should readjudicate the 
veteran's claims for an initial rating in 
excess of 20 percent for diabetes mellitus, 
service connection for an abscess of the left 
knee and calf, status post arthrotomy, 
including as due to the service-connected 
diabetes mellitus type II, and entitlement to 
compensation under 38 U.S.C.A. § 1151 for VA 
treatment of a left knee and calf abscess, 
status post arthrotomy.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided with 
a SSOC.  The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the September 2004 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


